                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION
 JANET DAVIS,                       )
                                    )   Civil Action No. 3:19-CV-00724-JMC
             Plaintiff,             )
      v.                            )
                                    )           CONSENT ORDER
 CRACKER BARREL OLD COUNTRY         )              TO REMAND
 STORE, INC. (STORE NUMBER 42),     )
                                    )
             Defendant.             )


       This action comes before the Court on the motion of the parties for an order remanding

the above-referenced action to the Court of Common Pleas for Richland County. The Plaintiff

stipulated that her total damages are no more than $75,000.00 and the parties have therefore

agreed to consent to having the action remanded to the Court of Common Pleas for Richland

County. Accordingly, and with the consent of the parties,

       IT IS ORDERED that this action be and it hereby is remanded to the Court of Common

Pleas for Richland County.

Date: May 3, 2019                           s/J. Michelle Childs
                                            J. Michelle Childs
                                            U.S. District Judge

WE CONSENT:                                 WE CONSENT:

SOUTHEASTERN LAW GROUP, P.A.                MCANGUS GOUDELOCK & COURIE, L.L.C.

s/ David L. Moore                           s/ Sterling G. Davies
David L. Moore                              Sterling G. Davies
Federal ID No. 13003                        Federal ID No. 6288
Post Office box 2636                        Post Office Box 12519
Greenville, South Carolina 29602            1320 Main Street, 10th Floor (29201)
(864) 285-3700                              Columbia, South Carolina 29211
david@southeasternlawyer.com                (803) 779-2300
                                            sdavies@mgclaw.com
ATTORNEYS FOR PLAINTIFF
                                            ATTORNEYS FOR DEFENDANT
